 In the Matter of AIRLINEBusCOMPANYandBROTHERHOODOFRAIL-ROADTItAINMENCase No. 20-R-1394.-Decided October 31, 1945Mr.William J. Hanrahan,ofSan Francisco, Calif., for theCompany.Mr. J. M. Merritt,of Oakland, Calif., for the Brotherhood.Messrs.William A. NorthwayandR. E. Hassel'inan,of San Fran-cisco, Calif., for the AFL.Mr. Nathan Saks,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Brotherhood of Railroad Trainmen,herein called the Brotherhood, alleging that a question affecting com-merce had arisen concerning the representation of employees of Air-lineBus Company, San Francisco, California, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Robert E. Tillman, TrialExaminer.The hearing was held at San Francisco, California, onJuly 10, 1945.The Company, the Brotherhood, and Almagated As-sociation of Street, Electric Railway and Motor Coach Employees ofAmerica, Division 1225, A. F. L., herein called the AFL, appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce-evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAirline Bus Company, a California corporation with its principaloffice in San Francisco, California, is a common carrierengaged in64 N. L.R. B., No. 104.620 AIRLINE BUS COMPANY621carrying passengers for hire. It functionsunder a certificate of con-venienceand necessity from the California Railroad Commission, towhich body it submitsannualreports; it is also registered with theInterstateCommerce Commission, but submits no reports to thatCommission.The Company operates its busses betweenSan Fran-cisco and Los Angeles, California, and in connection therewith main-tains 3 northbound and 3 southbound passenger schedules daily.Byagreementwith 3 other bus lines, viz, All American Bus Lines, Inc.,Pacific Greyhound Lines, and Dollar Lines, the Company honors forpassage overits linestickets presented by passengers arriving from,or bound for, points outside the State of California on these otherlines.During the year 1944, the Company carried 68,762 passengers,of whom only 756, or 1 percent of the total number of passengerscarried, were traveling on an interstate journey.During the monthof May 1945, a typical month, the Company carried 5,500 passengers,of whom 83, or 11/2 percent of the total number of passengers carried,were initiating or completing an interstate journey.'The AFL, relying upon the small volume of the Company's inter-state business, contends that the Company is not engagedin commercewithin the meaning of the Act, and that the Board is, therefore,without jurisdiction.While we do not agree with the AFL's positionthat the Company's operations are beyond the purview of the Act,2 weare, nevertheless, of the opinion that, in view of the insubstantialnature of the Company's interstate business, the policies of the Actwill not be effectuated by the assumption of jurisdiction in this case.We shall, therefore, dismiss the petition.ORDERUpon the basis of the foregoing findings of fact, and pursuant toSection 9 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that the petition for investiga-tion and certification of representatives of employees of Airline BusCompany, San Francisco, California, filed by Brotherhood of RailroadTrainmen, be, and it hereby is, dismissed.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.'There is no evidence as to the dollar value of the Company's business.2 SeeMatter of Turner Transportation Company & Shawnee City Lines,60 N. L. R B87, andMatter ofPeerless Stages,Inc.,62 N L R.B 1514. See alsoN. L R. B vSuburbanLumber Company,121 F. (2d) 829,832 (C. C A.3), cert den 314 U. S 693,in whichthe Courtadopts the rule enunciated inN. L. It. B v. Fainblatt,306 U. S 601.607, that the ... "Act [doesnot] depend on any particular volume of commerce affectedmore than that to which courts would apply the maxim de minimis," and holds that "Deminimis in the law has always been taken to mean trifles-matter of few dollars or less."